 1
 2
 3                                                                      O
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   C.T., ET AL.,                     )   Case No. CV 18-09749 DDP (JCx)
                                       )
12                     Plaintiff,      )
                                       )   ORDER GRANTING DEFENDANT’S MOTION
13        v.                           )   TO DISMISS
                                       )
14   REDONDO BEACH UNIFIED SCHOOL      )
     DISTRICT, ET AL.,                 )
15                                     )
                    Defendants.        )   [Dkt.41]
16   ___________________________
17
          Presently before the court is Defendant Redondo Beach Unified
18
     School District (“RBUSD”)’s Motion to Dismiss.       Having considered
19
     the submissions of the parties and heard oral argument, the court
20
     grants the motion and adopts the following Order.
21
     I.   Background
22
          Plaintiff C.T. is a minor residing within the city of Redondo
23
     Beach, California.    (First Amended Complaint (“FAC”) ¶ 4.)    C.T. is
24
     a transgender boy whose birth certificate designates him as female.
25
     (FAC ¶ 14.)   C.T.’s legally given name is also one typically
26
     considered female.    (Id.)    After being diagnosed with gender
27
     dysphoria, C.T. decided to begin living as a boy the summer after
28
     his sixth grade year.    (FAC ¶ 24.)    To facilitate that transition,
 1   C.T. decided to enroll in a new middle school, where no students
 2   would know him as female.     (FAC ¶ 25.)
 3         Officials at Adams Middle School, within the RBUSD, informed
 4   C.T. and his parents that although official school records would
 5   continue to reflect C.T.’s legal, traditionally female name, school
 6   staff would be able to address and refer to C.T. by his chosen name
 7   and male pronouns.     (FAC ¶¶ 27, 29.)   Nevertheless, on C.T.’s first
 8   day of school, and several times thereafter, one teacher repeatedly
 9   called C.T. by his legal, “female” name.     (FAC ¶¶ 32-33.)   Word of
10   C.T.’s name and gender identity spread throughout the school,
11   causing C.T. embarrassment and distress.     (FAC ¶ 34.)   Although
12   C.T. complained to RBUSD officials, administrators refused to
13   change C.T.’s name on attendance sheets, correspondence, and other
14   materials or to take other corrective action, and singled C.T. out
15   for discipline.    (FAC ¶¶ 35-41, 43-47.)
16         Plaintiffs’ FAC alleges nine causes of action against
17   Defendant RBUSD.   RBUSD now moves to dismiss the six causes of
18   action premised upon state law.
19   II.   Legal Standard
20         A sovereign immunity defense, such as that raised here by
21   RBUSD, may be raised in a motion under either Federal Rule of Civil
22   Procedure 12(b)(1) or 12(b)(6).     Sato v. Orange Cty. Dep't of
23   Educ., 861 F.3d 923, 927 n.2 (9th Cir 2017).     A motion under Rule
24   12(b)(1) may challenge the court’s jurisdiction facially, based on
25   the legal sufficiency of the claim, or factually, based on the
26   legal sufficiency of the jurisdictional facts.     White v. Lee, 227
27   F.3d 1214, 1242 (9th Cir. 2000)(citing 2 James Wm. Moore et al.,
28   Moore's Federal Practice     12.30[4], at 12-38 to 12-41 (3d

                                         2
 1   ed.1999)).    Where the motion attacks the complaint on its face, the
 2   court considers the complaint’s allegations to be true, and draws
 3   all reasonable inferences in the plaintiff’s favor.    Doe v. Holy
 4   See, 557 F.3d 1066, 1073 (9th Cir. 2009).
 5          A complaint will survive a motion to dismiss when it
 6   “contain[s] sufficient factual matter, accepted as true, to state a
 7   claim to relief that is plausible on its face.”    Ashcroft v. Iqbal,
 8   556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly, 550
 9   U.S. 544, 570 (2007)). When considering a Rule 12(b)(6) motion, a
10   court must “accept as true all allegations of material fact and
11   must construe those facts in the light most favorable to the
12   plaintiff.”    Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).
13   Although a complaint need not include “detailed factual
14   allegations,” it must offer “more than an unadorned,
15   the-defendant-unlawfully-harmed-me accusation.” Iqbal,556 U.S. at
16   678.    Conclusory allegations or allegations that are no more than a
17   statement of a legal conclusion “are not entitled to the assumption
18   of truth.” Id. at 679. In other words, a pleading that merely
19   offers “labels and conclusions,” a “formulaic recitation of the
20   elements,” or “naked assertions” will not be sufficient to state a
21   claim upon which relief can be granted. Id. at 678 (citations and
22   internal quotation marks omitted).
23          “When there are well-pleaded factual allegations, a court
24   should assume their veracity and then determine whether they
25   plausibly give rise to an entitlement of relief.” Id. at 1950.
26   Plaintiffs must allege “plausible grounds to infer” that their
27   claims rise “above the speculative level.” Twombly, 550 U.S. at
28   555-56.    “Determining whether a complaint states a plausible claim

                                        3
 1   for relief” is “a context-specific task that requires the reviewing
 2   court to draw on its judicial experience and common sense.” Iqbal,
 3   556 U.S. at 679.
 4   III. Discussion
 5        The Eleventh Amendment generally prohibits federal courts from
 6   hearing suits brought by private citizens against state
 7   governments, unless the state has consented to be sued.    Sofamor
 8   Danek Group, Inc. v. Brown, 124 F.3d 1179, 1183 (9th Cir. 1997).
 9   That prohibition extends to suits against state agencies.     Belanger
10   v. Madera Unified Sch. Dist., 963 F.2d 248, 250 (9th Cir. 1992).
11   It is undisputed that California school districts such as RBUSD are
12   state agencies for purposes of an Eleventh Amendment analysis.      See
13   id. at 254.    A state may, however, waive its Eleventh Amendment
14   immunity.   Doe v. Regents of the University of California, 891 F.3d
15   1147, 1152 (9th Cir. 2018).    Such consent to suit must be
16   unequivocal, but need not be explicit.    Id.; Hill v. Blind Indus. &
17   Servs. of Maryland, 179 F.3d 754, 758 (9th Cir. 1999).    A state
18   may, for example, waive sovereign immunity “by conduct that is
19   incompatible with an intent to preserve that immunity.”    Hill, 179
20   F.3d at 758.   Here, Plaintiffs assert that California has consented
21   to be sued in federal court for five of the state law violations
22   asserted in the FAC.1   The court addresses each claim in turn.
23        A.     Right to Privacy
24        Plaintiffs’ Fourth Cause of Action alleges that RBUSD violated
25   C.T.’s right to privacy under Article I, § 1 of the California
26
27        1
            Plaintiffs concede that the FAC’s Sixth Cause of Action
     under California Civil Code § 51 is barred. That claim is
28   dismissed as to RBUSD.

                                        4
 1   Constitution.   Section 1 reads, “All people are by nature free and
 2   independent and have inalienable rights. Among these are enjoying
 3   and defending life and liberty, acquiring, possessing, and
 4   protecting property, and pursuing and obtaining safety, happiness,
 5   and privacy.”   Cal. Const. art. I, § 1.   California courts have
 6   held that Article I, Section 1 of the California Constitution is
 7   self-executing, and thus a private citizen may seek injunctive
 8   relief if a public entity violates his or her right to privacy.
 9   Clausing v. San Francisco Unified Sch. Dist., 221 Cal. App. 3d
10   1224, 1238, (Cal. 1990).
11        The nature of Plaintiffs’ argument regarding Eleventh
12   Amendment immunity as it pertains to a privacy claim is not
13   entirely clear, as Plaintiffs mention neither sovereign immunity
14   nor the Eleventh Amendment.   Plaintiffs appear to suggest, however,
15   that RBUSD’s motion to dismiss should be denied because some
16   federal courts have allowed plaintiffs to seek injunctive relief on
17   state constitution privacy claims.    The cases cited by Plaintiffs,
18   however, are inapt.   In Federated Univ. Police Officers' Ass'n v.
19   Regents of Univ. of California, No. SACV 15-00137-JLS, 2015 WL
20   13273308 (C.D. Cal. July 29, 2015), the court struck a request for
21   damages against a state agency, explaining that only injunctive
22   relief is available to a plaintiff alleging a violation of the
23   right to privacy.   Federated Univ. Police, 2015 WL 13273308 at *13.
24   The court in Allen v. Cty. of Sonoma, No. 17-CV-00448-YGR, 2017 WL
25   3593340, at *5 (N.D. Cal. Aug. 18, 2017) recognized the same
26   principle, and dismissed a damages claim with leave to amend to
27   allow plaintiff to bring an equitable claim.   Neither case,
28   however, discussed Eleventh Amendment sovereign immunity, and it is

                                       5
 1   unclear to this Court how Plaintiff’s authorities could be read to
 2   support the argument that California has unequivocally waived its
 3   sovereign immunity with respect to privacy claims.   Indeed, at
 4   least one has court dismissed claims brought against a school
 5   district under the California constitution, including a privacy
 6   claim, on specific Eleventh Amendment grounds.   C.N. v. Wolf, 410
 7   F. Supp. 2d 894, 901 (C.D. Cal. 2005).   This Court is aware of no
 8   authority or state action suggesting that California has
 9   unequivocally waived its sovereign immunity with respect to state
10   law privacy claims brought in federal court.   Plaintiff’s Fourth
11   Cause of Action against RBUSD is, therefore, dismissed.
12        B.      California Education Code
13        Plaintiffs’ Fifth Cause of Action alleges violations of the
14   California Education Code.    Plaintiffs argue that California has
15   waived sovereign immunity for certain California Education Code
16   claims because California Education Code § 201(g) states that the
17   education code should be interpreted as consistent with Title IX
18   of the Education Amendments of 1972, 20 U.S.C. Sec. 1681, et seq.,
19   and that the remedies provided by the education code “may be
20   combined with remedies that may be provided” by statutes such as
21   Title IX.    Cal. Ed. Code § 201(g).
22        Plaintiffs may seek damages in federal courts for Title IX
23   violations.    See Franklin v. Gwinnett Cty. Pub. Sch., 503 U.S. 60,
24   71 (1992).    California has waived its sovereign immunity with
25   respect to Title IX claims by accepting federal Title IX funds.
26   See Douglas v. California Dep't of Youth Auth., 271 F.3d 812, 819
27   (9th Cir. 2001); Doe v. Regents of the Univ. of California, No. 15-
28   CV-02478-SVW, 2015 WL 13755510, at *5 (C.D. Cal. Dec. 14, 2015);

                                         6
 1   Neal v. Bd. of Trustees of California State Univ., No.
 2   CV-F-97-5009-REC, 1997 WL 1524813, at *7 (E.D. Cal. Dec. 26, 1997).
 3   Plaintiffs’ argument regarding waiver of sovereign immunity with
 4   respect to education code claims, however, has no support.   The
 5   case cited by Plaintiffs, Collins v. State of Alaska, 823 F.2d 329,
 6   331 (9th Cir. 1987), does concern sovereign immunity, but only as
 7   it pertains to whether Alaska was immune from a suit brought
 8   against it by an injured seaman.   Looking to the statutory language
 9   of California Education Code § 201(g), it is unclear to the court
10   why an interpretation of the education code consistent with Title
11   IX would require that plaintiffs be allowed to bring education code
12   claims against state agencies in federal court, or how a provision
13   allowing parties to seek both education code and Title IX remedies
14   can be read as unequivocal consent to suit in federal court. “[A]
15   State does not consent to suit in federal court merely by
16   consenting to suit in the courts of its own creation.”   Coll. Sav.
17   Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666,
18   676 (1999).   “[T]he mere mention of federal law is not equivalent
19   to express consent to suit in federal court.”   Campbell v. Dep't of
20   Human Servs., 349 F. Supp. 3d 1019, 1025 (D. Haw. 2018) (citing
21   Demshki v. Monteith, 255 F.3d 986, 989 (9th Cir. 2001)).    Other
22   courts have recognized that the Eleventh Amendment bars education
23   code claims, including section 220 claims similar to the claims
24   here.   See, e.g., Earl v. Fresno Unified Sch. Dist., No.
25   11-CV-01568 LJO, 2011 WL 5241179, at *6 (E.D. Cal. Oct. 31, 2011).
26   Plaintiffs’ Fifth Cause of Action is dismissed.
27        C.    Tort Claims
28

                                        7
 1         Plaintiffs’ Seventh, Eighth, and Ninth causes of action allege
 2   tort claims against RBUSD.    Plaintiffs argue that “[v]icarious
 3   liability of school districts is permitted” under California
 4   Government Code section 815.2.    (Opposition at 13:14.)   Section
 5   815.2 provides that a “public entity is liable for injury
 6   proximately caused by an act or omission of an employee of the
 7   public entity within the scope of his employment if the act or
 8   omission would, apart from this section, have given rise to a cause
 9   of action against that employee or his personal representative.”
10   Defendant does not dispute that, under some circumstances, section
11   815.2 does allow a public entity to be held vicariously liable.       As
12   RBUSD points out, however, there is no authority for the
13   proposition that section 815.2 operates as a waiver of sovereign
14   immunity with respect to tort claims.    Several federal courts have
15   found state law claims against public entities, including tort
16   claims, barred by the Eleventh Amendment.    See, e.g., Peralta v.
17   California Franchise Tax Bd., 124 F. Supp. 3d 993, 998 (N.D. Cal.
18   2015); Steshenko v. Gayrard, 44 F. Supp. 3d 941, 951 (N.D. Cal.
19   2014).   Indeed, Plaintiffs themselves do not specifically argue
20   that California has waived its immunity with respect to tort
21   claims, limiting their argument to the uncontested, but irrelevant,
22   principle that the state can be vicariously liable for the acts of
23   its employees.     Plaintiffs’ Seventh, Eighth, and Ninth Causes of
24   Action are, therefore, dismissed.
25   IV.   Conclusion
26         For the reasons stated above, Defendant RBUSD’s motion to
27   dismiss is GRANTED.    Plaintiffs’ Fourth, Fifth, Sixth, Seventh,
28

                                         8
 1   Eighth, and Ninth causes of action against RBUSD are DISMISSED,
 2   with prejudice.
 3
 4
 5   IT IS SO ORDERED.
 6
 7
 8   Dated: April 10, 2019
                                            DEAN D. PREGERSON
 9                                          United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      9
